Citation Nr: 0123666	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine (low 
back) disorder.  

3.  Entitlement to an increased (compensable) evaluation for 
infectious hepatitis.  

4.  Propriety of an original evaluation for tinnitus, 
currently rated as 10 percent disabling.  

5.  Propriety of an original evaluation for bilateral hearing 
loss, currently rated as noncompensably (zero percent) 
disabling.  

6.  Propriety of an original evaluation for residuals of a 
skin rash, scars of the upper extremities, currently rated as 
noncompensably disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel 


INTRODUCTION

The veteran had active military duty from February 1943 to 
December 1945, which included jumping from aircraft behind 
enemy lines as a paratrooper and paratrooper Squad Leader in 
the Pacific Theatre of Operations of World War Two (WWII).  
He earned the combat infantryman parachutist's badge, as well 
as a Bronze Star Medal, among other decorations and 
citations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
RO, which denied a claim for a compensable evaluation for 
service-connected infectious hepatitis, denied service 
connection for PTSD, and found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for a back disorder.  At that time, the RO 
additionally established service connection for tinnitus, 
bilateral hearing loss, and residuals of a skin rash, scars 
of the upper extremities, assigning a 10 percent and two 
noncompensable disability ratings, respectively, for each 
disorder.  

With regard to the veteran's scars, tinnitus, and bilateral 
hearing loss claims, the veteran appeals the rating initiated 
following the original awards of service connection.  
Consequently, the ratings with regard to these three issues 
on appeal are not the result of claims for increased 
entitlement, rather ones involving the propriety of the 
original evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119 (2000).  


FINDINGS OF FACT

1.  PTSD was neither present in military service, nor is it 
shown presently.  

2.  A January 1952 RO rating decision denied service 
connection for a low back disorder diagnosed as a ruptured 
nucleus pulposus, L-4, L-5, left side; the veteran was issued 
notice of the disallowance in January 1952, and he did not 
appeal.  

3.  Evidence received since the January 1952 RO decision is 
not probative of the issue at hand as to whether any current 
low back disorder is related to military service, and fails 
to reopen the claim of service connection.  

4.  No residual of the veteran's service-connected infectious 
hepatitis is presently demonstrated.  

5.  Service-connected scars, residuals of skin rash of the 
upper extremities, are currently manifested by: subjective 
complaints of upper-extremity skin which is very sensitive to 
any irritation, and intermittent and occasional pruritus from 
the previous in-service rash, as well as objective 
demonstration of multiple small, superficial, and non-
disfiguring scars on both forearms and dorsum of both hands, 
without evidence of any current rash on present examination.  

6.  The veteran has tinnitus.  

7.  The veteran has level VI hearing acuity in the right ear, 
and level I hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in, nor aggravated by, service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  New and material evidence has not been submitted since 
the January 1952 RO denial which meets the requirements to 
reopen the claim of service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.317, 20.302, 
20.1103 (2000).  

3.  The criteria for a compensable rating for infectious 
hepatitis are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.114, Part 4, Diagnostic 
Code 7345 (2000).  

4.  The criteria for a compensable rating for upper extremity 
scars, residuals of a skin rash, are not met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.10, 4.20, Part 4, Diagnostic Codes 7804 and 7806 (2000).  

5.  An evaluation in excess of 10 percent for tinnitus is not 
warranted. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.87a, Diagnostic Code 6211, 6260 
(2000).  

6.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.85, Part 4, Diagnostic 
Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased (compensable) rating for 
service-connected bilateral hearing loss on the basis of 
conversational difficulty, as well as difficulty hearing 
television.  He also asserts that his service-connected upper 
extremity scars are tender and itch, and that his service-
connected tinnitus symptoms warrant more than the present 10 
percent disability rating.  The veteran asserts that his 
infectious hepatitis is presently manifested by persistent 
mild vomiting after each meal, and occasional bouts of 
chills.  Finally, the veteran argues that VA has failed to 
consider in-service treatment records from Mindoro Hospital 
with regard to his service-connected infectious hepatitis.  
The Board has reviewed the veteran's service medical records, 
which, indeed, include the Mindoro Hospital records, although 
these records, dated more than 50-years ago, are of 
questionable pertinence to the issue on appeal--the severity 
of any present infectious hepatitis symptomatology, if any.  

The Board notes that on November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate any appellant's claim for a benefit under laws 
administered by VA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2097-98, 
__(2000) (to be codified at 38 U.S.C.A. § 5103A).  In the 
instant case, the Board finds that the RO and VA complied 
with the requirements of the statute.  In February and March 
1998, the VA provided the veteran with VA skin, neurologic, 
infectious disease, and audiologic examinations.  The March 
1999 Statement of the Case (SOC) and September 1999 
Supplemental Statement of the Case (SSOC) advised the veteran 
of the sort of evidence necessary to reopen his claim of 
service connection for a back disorder.  However, the veteran 
failed to reply to the RO's SOC and SSOC with any names, 
addresses, and dates of any VA or non-VA care providers.  
Accordingly, the RO has complied with the duty to assist 
provisions of the VCAA, which applies to the claims for 
increased ratings, and the RO has complied with the notice 
provisions of VCAA, which apply to the service connection and 
new and material claims on appeal.  No further action or 
development of either claim on appeal is indicated or 
appropriate.  

The Board finds that the veteran's service medical records 
are complete, contrary to his repeated assertions and his 
misplaced inferences from a March 1996 letter from the U.S. 
Department of the Army.  Firstly, the Board notes that the 
veteran's service medical records include entrance and 
separation examination reports, as well as various other 
treatment records.  These records do not appear incomplete.  
Moreover, these records appear to have been obtained at VA 
prior to the receipt of the veteran's original claim in 
January 1946.  Secondly, in May 1951 the RO requested a 
search for any additional service medical records of the 
veteran, but was advised in June 1951 that no additional 
records were located.  Additionally, while a March 1996 
letter from the Department of the Army makes reference to a 
major fire at the National Personnel Records Center (NPRC) in 
July 1973, the letter does not say that the veteran's records 
were so destroyed.  Rather, NPRC, apparently unaware that the 
veteran's service medical records had already been on file at 
VA since before January 1946, merely suggests that any 
missing service medical records, if any, of the veteran at 
the NPRC facility in July 1973 were likely to have been 
destroyed at that time.  As such, the veteran's reliance on 
this document as proof that his service medical records are 
incomplete is misguided.  

Service Connection for PTSD

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
1991).  

The veteran asserts that he presently has PTSD owing to his 
particularly stressful combat experiences during WWII.  
Specifically, he asserts that he witnessed the deaths of two 
friends (Jack and George).  

Service medical records reflect no treatment for any 
emotional difficulty, including in regard to the veteran's 
documented parachute and combat experiences.  The veteran was 
thought to be normal on psychiatric examination in December 
1945 on separation from service.  

The post-service evidence of record shows no diagnosis of 
PTSD, and the claim fails on this basis.  On VA PTSD 
examination in February 1998, the veteran's VA claims file 
was reviewed.  Notation was made that the veteran saw combat 
in the South Pacific during WWII.  The diagnosis was general 
anxiety, with notation that the veteran had overcome a lot of 
his initial fears, anxiety, depression, and suicidal thoughts 
associated with his military experiences following his 
discharge from service, although horrible memories of death 
and dying still persist.  The examiner did not associate the 
given diagnosis to the veteran's prior military service.  

As such, no diagnosis of PTSD is shown of record, and the 
Board observes generally that a diagnosis is requisite to a 
valid claim of service connection.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  With no diagnosis of PTSD of record, 
the claim must be denied--regardless of whether any reported 
in-service PTSD stressor was verified at the RO, a failing 
which the veteran repeatedly points to in support of his 
claim.  Even though VA is not obligated, in any event, to 
accept the veteran's wholly uncorroborated account relative 
to such asserted stressor, see Gaines v. West, 11 Vet. App. 
353 (1998), the Board is constrained to conclude that service 
connection for PTSD is not in order for lack of any current 
diagnosis.  Contrary to the veteran's arguments on appeal, 
the VA is not obligated to verify stressors where a diagnosis 
of PTSD is not of record.  Id. 

In view of the analysis advanced hereinabove, the Board 
concludes that service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  In making this 
decision, the Board has considered the veteran's statements.  
While the veteran is considered credible insofar as he 
describes his symptoms and beliefs as to the merits of his 
claim, he is not medically qualified to diagnose PTSD, or 
offer an opinion as to its etiology.  Thus, his argument that 
the RO failed to adequately consider his combat experiences, 
or to verify his combat stressors, is misguided-without any 
diagnosis of PTSD of record-on VA examination or otherwise, 
the claim must be denied.  The preponderance of the evidence 
in this case is against the claim.  

New and Material Evidence 

In January 1952, the RO denied service connection for a 
ruptured nucleus pulposus, L-4, L-5 (lumbar spine), left 
side.  The stated basis of the decision was that the 
veteran's present low back disorder, diagnosed as a ruptured 
nucleus pulposus, L-4, L-5, was not shown to have been 
incurred in service, including on examination at separation 
from service in December 1945.  Rather, the disorder was 
first shown on VA hospitalization in March and April 1951, at 
which time only a three-year history of low back pain was 
reported by the veteran, without reference or relation to his 
prior military service of nearly six-years earlier.  The 
veteran was issued notice of this decision, he did not 
appeal, and the matter became final on that factual basis.  

The evidence of record at the time of the January 1952 RO 
rating decision to deny the claim included the veteran's 
service medical records, which, contrary to the veteran's 
assertions, are not shown to be incomplete.  That is, 
specifically, these service medical records include treatment 
records from Mundoro Hospital-records which in a July 1999 
statement the veteran indicated had not been considered at 
the RO.  To the contrary, these records show no treatment for 
any low back complaint, disorder, or diagnosis, including on 
examination at separation from service in December 1945.  

In this regard, the veteran asserts in a March 1998 statement 
that his medical examination at separation from service was 
"hurried," and that he was neither asked nor did he 
volunteer any information regarding his service health 
problems.  The Board has reviewed the records closely; they 
demonstrate otherwise.  The December 1945 separation 
examination report included such details as a brief medical 
history, listing all significant diseases, wounds, and 
injuries-notations which are silent for any back disorder, 
as well as the examiner's notation that there were no 
musculoskeletal or neurological defects on examination.  

Of record in January 1952 was the veteran's claim for service 
connection for a back disorder, received in April 1951.  The 
claim indicates that the veteran sustained a "back injury" 
in 1948, which required subsequent treatment in 1949.  

The RO also considered a VA final hospital treatment summary, 
for care received in March and April 1951, which shows 
treatment for a low back disorder, without reference or 
relation to the veteran's prior military service.  The final 
VA hospital summary indicates that the examining physician 
was aware that the veteran had claimed service connection for 
a back disorder.  Notation was made that the veteran had been 
in "good health" until about three-years earlier, when he 
had a sudden onset of severe low back pain on the left side.  
In April 1951, the veteran underwent a hemilaminectomy with 
removal of the protruded nucleus pulposus.  The final 
diagnosis was ruptured nucleus pulposus, L-4, L-5, on the 
left side.  

In a statement of June 1951, the veteran indicated, in 
pertinent part, that he could not recall the date of his 
reported in-service back injury, but that he received 
treatment at the regimental aid station, Company I, of the 
511th Parachute Regiment.  The veteran indicated that the low 
back symptom was that of not being able to stand fully erect, 
with pain on standing, and a list to the right side, symptoms 
which "disappeared" after two or three days.  

Two lay statements of August and September 1951 regard 
disorders not pertinent to the instant claim, other than to 
indicate that an enemy mortar shell exploded near the 
veteran-without physical injury to the veteran, low back or 
otherwise.  

The January 1951 RO rating decision denied service connection 
for a low back disorder on the basis that the medical 
evidence did not show that the ruptured nucleus pulposus, L-
4, L-5, was incurred in service.  The veteran was issued 
notice of this decision, and he did not initiate any appeal.  
This unappealed decision to disallow the claim, thus, became 
final based upon the evidence then of record. The January 
1951 disallowance is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. See 38 U.S.C.A. § 5108 (West 1991).

To reopen this claim--and warrant a de novo review of the 
record--there must be "new and material" evidence pertaining 
to the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
In making this determination, the provisions of section 5108 
require consideration of all of the evidence submitted or 
otherwise obtained since the last final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material. Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).  

The evidence submitted since the time of the January 1951 
denial provides no new information or basis upon which the 
claim could be reopened-similar to the situation in 1951, 
the more recent evidence merely shows that the veteran has a 
present low back disorder, without relation to service.  The 
flaw remains: there is no nexus evidence which associates any 
low back disorder with the veteran's prior service.  

The April 1998 RO disallowance of service connection for a 
low back disorder is based upon a finding that the veteran 
was not presently shown to have a low back disorder which, by 
qualified medical opinion, had been identified as a residual 
of his prior military service-the same basis as the RO's 
January 1951 denial. 

The veteran supports his petition to reopen a claim with 
duplicative statements that he injured his back while in 
service.  As noted above, the service medical records are not 
shown to be incomplete, and do not show any low back injury 
in service.  To the extent that his statements on appeal are 
duplicative of his prior statements in support of his claim 
denied 50-years ago, duplicate records clearly do not 
represent new and material evidence.  See Morton v. Principi, 
3 Vet. App. 508 (1992). The veteran's various statements are 
essentially duplicative of evidence already of record and of 
his earlier statements in support of his previously 
disallowed claim.  

The salient point is that no low back disorder was found on 
VA examinations in February and March 1998 (a cervical-neck 
abnormality was noted).  While a private magnetic resonance 
imaging (MRI) record of May 1999 indicates various low back 
abnormalities (including marked spinal stenosis of L4-L5; 
moderate spinal stenosis L3-L4; some scarring at L4-L5, 
predominantly due to disc bulging; and, evidence of disc 
bulging and spurring at L2-L3, L1-L2, and L5-S1 to a lesser 
degree; with diffuse degenerative disc disease throughout the 
lumbar spine), not one of these current low back disorders is 
related to the veteran's prior service or documented in-
service injury.  

While the veteran may well believe that he has a current low 
back disorder which is due to service, with no medical 
evidence that any current low back disorder is due to his 
prior service of over 50-years ago, the claim is not 
reopened.  The United States Court of Appeals for Veterans 
Claims (Court) notes that such a lay statement can certainly 
provide an eyewitness account of a veteran's visible 
symptoms, as the capacity of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this instant 
case, however, the veteran's statements tend to advance an 
unsupported medical conclusion.  The Court has held that lay 
persons are not competent to offer medical opinions. 
Grottveit v. Brown, 5 Vet. App. 91 (1993). The Board finds 
that to the extent that the appellant's contentions and 
statements are offered for reasons which require medical 
knowledge under the Court's holdings in Espiritu, and 
Grottveit, the statements fail to present new and material 
evidence to reopen the claim. As the appellant's contentions 
are not supported by any credible or probative evidence, his 
unsubstantiated statements are not sufficient to reopen the 
claim.

Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  However, when an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

(A)  Infectious Hepatitis

The veteran's service-connected infectious hepatitis 
disability is rated under Diagnostic Code 7345.  The Board 
notes that ratings under Diagnostic Codes 7301 though 7329, 
inclusive, 7331, 7342, and 7345 to 7348 will not be combined 
with each other. A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).  Under Diagnostic Code 
7345, a noncompensable (zero percent) evaluation is assigned 
for healed infectious hepatitis, if nonsymptomatic.  A 10 
percent disability evaluation requires demonstrable liver 
damage, with mild gastrointestinal disturbance.  A 30 percent 
evaluation required minimal liver damage, with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree, and frequency but necessitating dietary restriction 
or other therapeutic measures.  

As noted above, the veteran's argument that the RO has given 
inadequate consideration to the veteran's service medical 
records is misguided:  As service connection is already in 
effect, the issue on appeal is the severity of current 
symptomatology, if any.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Board has, none-the-less, 
reviewed the service medical records.  

The salient point is that on VA examination in February 1998, 
the veteran's service medical records were reviewed.  On 
present examination, the veteran had a normal build, and no 
jaundice.  Laboratory and clinical tests were negative for 
pertinent abnormality.  The diagnosis was of a history of 
hepatitis, with no active problems presently.  

While the veteran asserts that his prior in-service 
infectious hepatitis is currently manifested by persistent 
mild vomiting after each meal, and occasional bouts of 
chills, no medical evidence is on file indicating that this 
is so.  A diagnosis of prostate cancer is indicated.  With no 
showing of any current disorder or residual of in-service 
infectious hepatitis on recent VA examination, or otherwise, 
the Board is constrained to find that an evaluation in excess 
of zero percent is not warranted.  The veteran is not shown 
to have any liver damage, or mild gastrointestinal 
disturbance, due to his history of infectious hepatitis.  
While he may have gastrointestinal disturbance, no medical 
evidence associates this with any of his service-connected 
disorders.  The lack of current findings does not warrant a 
10 percent rating under Diagnostic Code 7345.  Accordingly, 
the claim is denied.  

(B)  Residual Scars of Skin Rash of Upper Arms

The veteran's service-connected upper extremity scars, 
residuals of an in-service skin rash, are rated analogous to 
eczema in accordance with the provisions of Diagnostic Code 
7806. 38 C.F.R. § 4.20. Pursuant to Diagnostic Code 7806, a 
noncompensable rating is warranted for eczema manifested by 
slight, if any, exfoliation, exudation or itching, if 
involving a nonexposed surface or small area; a 10 percent 
rating is warranted for eczema manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; a 20 percent rating is warranted for eczema 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  

When he was examined by VA in February 1998, the examiner 
found that any in-service jungle rash was presently 
"healed," with only multiple, small, superficial, and non-
disfiguring scars of the upper forearms and dorsum of both 
hands.  The examiner found no active rash presently, nor any 
recurrence of the rash since service.  While the veteran 
reported intermittent pain over the healed scars of the rash, 
as well as occasional pruritus of the scars, the veteran 
denied any treatment.  The examiner found no ulceration, 
exfoliation, or crusting, and no systemic nervous 
manifestations.  The diagnosis was healed jungle rash, with 
nondisfiguring scars.  

The Board concludes that the noncompensable rating assigned 
his service-connected scars was wholly appropriate.  38 
U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 4.20, Part 4, 
Diagnostic Code 7806.  While the veteran reports tender and 
painful scars, this was not shown on VA examination, or by 
any other evidence of record.  Tender and painful scars were 
not objectively demonstrated on VA examination, nor was 
exfoliation, exudation, or itching.  Thus, the criteria for a 
compensable rating are not met, or more closely approximated.  

(C)  Tinnitus

A 10 percent evaluation is assigned for recurrent tinnitus.  
38 C.F.R. § 4.87a, Diagnostic Code 6260.  While the veteran 
argues that his tinnitus is more severe than the 10 percent 
rating reflects, this evaluation is the maximum evaluation 
provided under the rating criteria for bilateral tinnitus.  
Consequently, an increased evaluation is not warranted for 
the veteran's tinnitus.  

Additionally, Diagnostic Code 6260 of the Rating Schedule 
does not provide for separate ratings for tinnitus for each 
ear.  In other words, according to Diagnostic Code 6260, 
either one has tinnitus or one does not.  In this case, the 
veteran has been diagnosed with tinnitus and therefore he has 
been assigned a 10 percent maximum rating.  Therefore, to 
reiterate, this evaluation is the maximum evaluation provided 
under the rating criteria for bilateral tinnitus.  
Consequently, an increased evaluation is not available.  

(D)  Bilateral Hearing Loss 

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second. To evaluate the degree of 
disability from bilateral service-connected hearing loss, the 
Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  

A noncompensable rating is assigned for bilateral defective 
hearing where the pure tone threshold average in one ear is 
50 decibels, with speech recognition ability of 60 percent 
correct (level VI), and, in the other ear, the pure tone 
threshold average is 33 decibels, with speech recognition 
ability of 96 percent correct, (level I).  

In conjunction with the veteran's current claim, a VA 
audiometric examination performed in February 1998, which 
revealed that the veteran had an average pure tone threshold 
level of 50 decibels in the right ear and 35 decibels in the 
left ear, for the frequencies at 1,000, 2,000, 3,000, and 
4,000 hertz; speech recognition ability was 60 and 96 percent 
correct in the right and left ears, respectively, as detailed 
below.  

On the authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
40
55
70
LEFT
15
05
30
50
55

These results correspond to level VI hearing in the right ear 
and level I in the left ear, warranting a noncompensable 
(zero percent) rating under the applicable criteria.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  

The veteran complains of hearing difficulty in conversations 
and while listening to television.  The Board fully 
acknowledges the veteran's foregoing assertions. 
Nevertheless, under the applicable criteria, as set forth 
above, the veteran's hearing acuity is at level VI and I in 
the right and left ears, respectively, and a comparison of 
these findings with the schedular criteria does not 
demonstrate entitlement to a compensable rating. Accordingly, 
the assignment of an increased (compensable) rating for the 
veteran's service-connected bilateral hearing loss is not in 
order.  Diagnostic Code 6100.  

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims (Court).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86. See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  However, the results of the 
above-cited VA audiogram do not reflect, relative to either 
ear, puretone thresholds at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz of 55 or more 
decibels, nor a 30 decibel or less threshold at 1000 Hertz in 
tandem with a threshold of 70 decibels or more at 2000 Hertz.  
In view of the latter observation, then, the above-referenced 
revised criteria are of no bearing to alter the disposition 
reached above.  

In closing, the Board finds that the evidence of record does 
not suggest such an unusual or exceptional disability picture 
so as to render "impractical" the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321 (2000).  
Although the veteran has described various symptoms of his 
service-connected disabilities, residuals of his infectious 
hepatitis are not shown, residuals of his service-connected 
skin rash scars require no treatment what-so-ever, nor do his 
tinnitus and bilateral hearing loss disorders.  No service-
connected disorder has resulted in any periods of 
hospitalization, frequent or otherwise, or marked 
interference with employment.  Id.  It is undisputed that his 
service-connected disorders have some adverse affect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  All claims on appeal are denied.  


ORDER

The claim of service connection for PTSD is denied. 

New and material evidence has not been submitted to reopen a 
claim of service connection for a low back disorder. 

The claims for increased (compensable) ratings for service-
connected infectious hepatitis, residuals of upper extremity 
skin rash scars, and bilateral hearing loss are denied, as is 
the claim for an evaluation in excess of 10 percent for 
service-connected tinnitus.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

